DETAILED ACTION
Claims 1-18 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 1-13 and 15-18 are objected to because of the following informalities:  See the suggested amendments below to address multiple grammatical errors and inconsistencies.  Appropriate correction is required.

1. A method for packaging a flexible hydrophilic intraocular lens, comprising:
placing the lens on an injection support including an implantation end through which the lens can be slid and ejected for its intraocular implantation, said injection support being adapted to receive and carry the lens and to be associated with an injection device comprising a pusher piston adapted to push the lens on the injection support towards the implantation end,
 placing the lens  and the  injection support in a packaging enclosing a volume of liquid solution for preservation of the lens, which  bathes the lens and  keeps the lens hydrated,
wherein  the injection support is adapted to receive and carry the lens flat and to  perform a folding of the lens before the  lens is ejected through the implantation end, wherein  the lens is placed flat on the injection support and is immersed in a bath of liquid solution for retention in a rigid vial  impervious to liquids that is closed, and
 sterilizing the lens, the injection support, the injection device, and the rigid vial with steam.

2. The method according to claim 1, wherein before sterilization, placing the rigid  vial in an external packaging wrapper  compatible with steam sterilization.

3. The method according to claim 1, wherein  the injection support is adapted to perform   the folding a single time by translational movement  of the lens when the  lens is pushed towards the implantation end.

4. The method according to claim 1, wherein  the injection support is carried removably by a stopper closing the rigid  vial.




5. The method according to claim 1, wherein  the injection support is associated with  the injection device comprising a hollow cylindrical body receiving the  pusher piston adapted to be sealingly slidable in the cylindrical body, and  the rigid  vial and the cylindrical body are adapted to be secured to each other rigidly in a tight manner, the injection support extending in the liquid solution  for preservation in the rigid  vial, but  can be separated from each other in order to use the injection device for implantation of the lens.

6. The method according to claim 5, wherein the rigid  vial and the cylindrical body are fixed to one another by screwing an end of the rigid  vial on  an outer wall of the cylindrical body  so as to ensure liquid-tightness between the rigid  vial and the outer wall of the cylindrical body.

7. A device for packaging and  storing in a sterile condition  a  flexible hydrophilic intraocular lens comprising:
an injection support including an implantation end through which the lens can be slid and ejected for its intraocular implantation, said injection support being adapted to receive and carry the lens and to be associated with an injection device including a thruster piston adapted to push the lens towards an implantation end of the injection support,
a  flexible hydrophilic intraocular lens placed on the injection support,
a packaging enclosing at least the lens, the injection support and a volume of liquid solution for conservation of the lens, which  bathes the lens and  keeps the lens hydrated,
wherein said injection support is adapted to receive and carry the lens flat and to  perform a folding of the lens before the  lens is ejected through the  implantation end, wherein the lens is carried flat on the injection support and is immersed in a bath of liquid solution for retention in a rigid vial  that is liquid-tight and closed,
wherein the  lens, the injection support, the injection device, and the rigid vial are in a sterilized condition.

8. The device according to claim 7, wherein the rigid  vial is enclosed in an external packaging casing  compatible with steam sterilization.

9. The device according to claim 7, wherein the injection support is adapted to perform a folding simply by translational movement imparted to the lens when the  lens is pushed towards the implantation end .

10. The device according to claim 7, wherein the injection support is carried removably by a stopper closing the rigid  vial.

11. The device according to claim 7, wherein the injection support is associated with  the injection device comprising a hollow cylindrical body receiving the  thruster piston  adapted to be sealingly slidable in the cylindrical body, and  the rigid  vial and the cylindrical body are adapted to be secured to each other rigidly in a tight manner, the injection support extending in the liquid solution  for preservation in the rigid  vial, but  can be separated from each other for use of the  injection device for implantation of the lens.

12. The device according to claim 11, wherein the rigid  vial and the cylindrical body are fixed to one another by screwing an end of the rigid  vial on  an outer wall of the cylindrical body so as to ensure liquid-tightness between the rigid  vial and the outer wall of the hollow cylindrical body.

13. The device according to claim 11, wherein the injection device further comprises a means forming an axial stop preventing accidental extraction of the thruster piston out of the hollow cylindrical body.

15. The device according to claim 14, wherein the injection device further comprises a seal adapted to be interposed between the axial end stop of the hollow cylindrical body and a  sealing block of the thruster piston in an extreme retracted position in the hollow cylindrical body.

16. The device according to claim 11, wherein  the injection device further is provided with unlockable means for locking the thruster piston in an extreme retracted position in the hollow cylindrical body.

17. The device according to claim 16, wherein the thruster piston comprises a maneuvering rod that is non-rotationally symmetrical, and the hollow cylindrical body has an axial end having a lumen that is non-rotationally symmetrical and having a conjugate shape  of the  maneuvering rod, and  the  rod is mounted so as to be rotated about its longitudinal axis between a locked position where it cannot enter the lumen and an unlocked position in which  the rod can pass into the lumen.

18. The device according to claim 7, wherein the injection support includes an adapter sleeve forming a receiving space  for the lens,  the sleeve being adapted to carry and receive different models of lens, and to be mounted in a cylindrical end portion of the injection support.






Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means forming an axial stop” in claim 13.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 6-7 recite “a packaging enclosing a volume of liquid solution for preservation” and Claim 1, lines 10-11 recite the lens “immersed in a bath of liquid solution for retention in a vial”.  However, it is unclear if the “vial” is referring to the previously recited “packaging”, or in other words, if “a packaging” and “a vial” are the same element since they both contain liquid solution that bathes the lens.  For examination purposes, they will be considered as the same element, and the limitation in Claim 1, line 11 will be read as --retention in the packaging comprising a vial--.
Similarly, Claim 7, lines 8-9 recite “a packaging enclosing at least the lens…and a volume of liquid solution conservation of the lens” and Claim 7, lines 12-13 recite the lens “immersed in a bath of liquid solution for retention in a vial”, so it is unclear if the “vial” is referring to the previously recited “packaging”.  For examination purposes, they will be considered as the same element, and the limitation in Claim 7, lines 12-13 will be read as --retention in the packaging comprising a vial--.
Claims 2-6 and 8-18 are rejected due to their dependency on claims 1 and 7, respectively.
Claim 16 recites “unlockable means for locking the thruster piston in an extreme retracted position in the hollow cylindrical body”.  Claim 17 further recites “a maneuvering rod” having a “non-rotationally symmetrical shape”, which is conjugate to the shape of the hollow cylindrical body axial end lumen, wherein the rod can be “rotated about its longitudinal axis between a locked position where it cannot enter the lumen and an unlocked position in which it can pass into the lumen”.   It is unclear if the non-rotationally symmetrical rod and the non-rotationally symmetrical lumen are referring to the “unlockable means”, or in other words, if the “unlockable means” and the “rod” and “lumen” are the same thing.   In the present invention publication paragraphs [0044] and [0091] it states that “the unlockable means”, a limitation that invokes 112(f), corresponds to the non-rotationally symmetrical shapes of the rod and the lumen.  For examination purposes Claim 17, lines 1-2 will be read as --wherein the thruster piston comprises the unlockable means that comprises a maneuvering rod

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2, 4-8, 10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Butts et al. (U.S. Pat. No. 6,387,101) in view of Rohde (U.S. Pat. No. 3,938,658).
Regarding claims 1-2, Butts et al. discloses a method for packaging a flexible hydrophilic intraocular lens, comprising:
placing the lens 3/4 on an injection support 1018 (see Figures 31-33, 46-48; col. 10, lines 9-48) including an implantation end 1026 through which the lens can be slid and ejected for its intraocular implantation, said injection support being adapted to receive and carry the lens and to be associated with an injection device 1016 comprising a pusher piston 1136 adapted to push the lens on the injection support towards the implantation end (see Figure 31),
placing the lens 3/4 and the injection support 1018 in a packaging (“sealed storage container 1182”; col. 11, lines 45-55) enclosing a volume of liquid solution (“hydrating solution”) for preservation of the lens, which bathes the lens and keeps the lens hydrated,
wherein the injection support 1018 is adapted to receive and carry the lens 3/4 flat (in “non-deformed configuration”) and to perform a folding (“deforming”) of the lens before the lens is ejected through the implantation end (see col. 10, lines 39-48), wherein the lens is placed flat on the injection support and is immersed in a bath of liquid solution (“hydrating solution”) for retention in a rigid vial (the packaging, or “sealed storage container 1182”; col. 11, lines 45-55) impervious to liquids that is closed.
However, Butts et al. does not disclose sterilizing the lens, the injection support, the injection device, and the rigid vial with steam, wherein before sterilization, placing the rigid vial in an external packaging wrapper compatible with steam sterilization.
	Rohde teaches in col. 1, lines 5-21, packaging and sterilizing medical and surgical implements in an external packaging wrapper compatible with steam sterilization, whereby the implements are placed within the packaging before sterilization.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Butts et al. by placing the lens, the injection support, the injection device, and the rigid vial within an external packaging wrapper before steam sterilization, as taught by Rohde, since it was old and well known in the art at the time of invention to sterilize devices before and/or after a procedure for re-use to prevent contamination of the device until use (Id.), as well as to prevent infection of a patient.
	Regarding claim 4, Butts et al. discloses the injection support 1018 is carried removably by a stopper 1186 closing the rigid vial 1182 (see Figure 41, col. 11, lines 45-48).

	Regarding claim 5, Butts et al. discloses the injection support is associated with the injection device 1016 comprising a hollow cylindrical body receiving the pusher piston 1136 adapted to be sealingly slidable in the cylindrical body (see Figure 31), and the rigid vial 1182 and the cylindrical body are adapted to be secured to each other rigidly in a tight manner (see Figures 41-43), the injection support 1018 extending in the liquid solution for preservation in the rigid vial 1182 (Id.), but can be separated from each other in order to use the injection device for implantation of the lens (see col. 11, line 44 to col. 12, line 10).
	Regarding claim 6, Butts et al. discloses the rigid vial 1182 and the cylindrical body of the injection device 1016 are fixed to one another by screwing an end of the rigid vial on an outer wall of the cylindrical body so as to ensure liquid-tightness between the rigid vial and the outer wall of the cylindrical body (see Figure 43, col. 11, lines 54-61).
	Regarding claims 7-8, Butts et al. discloses a device for packaging and storing in a sterile condition a flexible hydrophilic intraocular lens comprising:
an injection support 1018 (see Figures 31-33, 46-48; col. 10, lines 9-48) including an implantation end 1026 through which the lens 3/4 can be slid and ejected for its intraocular implantation, said injection support being adapted to receive and carry the lens and to be associated with an injection device 1016 including a thruster piston 1136 adapted to push the lens towards an implantation end of the injection support (see Figure 31),
a flexible (deformable) hydrophilic intraocular lens 3/4 placed on the injection support,
a packaging (“sealed storage container 1182”; col. 11, lines 45-55) enclosing at least the lens, the injection support and a volume of liquid solution (“hydrating solution”) for conservation of the lens, which bathes the lens and keeps the lens hydrated,
wherein said injection support 1018 is adapted to receive and carry the lens ¾ flat (in “non-deformed configuration”) and to perform a folding (“deforming”) of the lens before the lens is ejected through the implantation end (see col. 10, lines 39-48), wherein the lens is carried flat on the injection support and is immersed in a bath of liquid solution (“hydrating solution”) for retention in a rigid vial (the packaging, or “sealed storage container 1182”; col. 11, lines 45-55)  that is liquid-tight and closed,
However, Butts et al. does not disclose the lens, the injection support, the injection device, and the rigid vial are in a sterilized condition, and wherein the rigid vial is enclosed in an external packaging casing compatible with steam sterilization.
Rohde teaches in col. 1, lines 5-21, packaging and sterilizing medical and surgical implements in an external packaging casing compatible with steam sterilization, whereby the implements are placed within the packaging before sterilization and are kept in a sterilized condition.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Butts et al. by placing the lens, the injection support, the injection device, and the rigid vial within an external packaging casing before steam sterilization, as taught by Rohde, since it was old and well known in the art at the time of invention to sterilize devices before and/or after a procedure for re-use to prevent contamination of the device until use (Id.), as well as to prevent infection of a patient.
Regarding claim 10, Butts et al. discloses the injection support 1018 is carried removably by a stopper 1186 closing the rigid vial 1182 (see Figure 41, col. 11, lines 45-48).
Regarding claim 11, Butts et al. discloses the injection support is associated with the injection device 1016 comprising a hollow cylindrical body receiving the thruster piston 1136 adapted to be sealingly slidable in the cylindrical body (see Figure 31), and the rigid vial 1182 and the cylindrical body are adapted to be secured to each other rigidly in a tight manner (see Figures 41-43), the injection support 1018 extending in the liquid solution for preservation in the rigid vial 1182 (Id.), but can be separated from each other in order to use the injection device for implantation of the lens (see col. 11, line 44 to col. 12, line 10).
	Regarding claim 12, Butts et al. discloses the rigid vial 1182 and the cylindrical body of the injection device 1016 are fixed to one another by screwing an end of the rigid vial on an outer wall of the cylindrical body so as to ensure liquid-tightness between the rigid vial and the outer wall of the hollow cylindrical body (see Figure 43, col. 11, lines 54-61).




Claims 3, 9, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Butts et al. (U.S. Pat. No. 6,387,101) in view of Rohde (U.S. Pat. No. 3,938,658), as applied to claims 1 and 7 above, and further in view of Eagles et al. (U.S. Pat. No. 5,616,148).
Regarding claims 3 and 9, Butts et al. and Rohde disclose the claimed invention, as discussed above, except for the injection support being adapted to perform the folding a single time by translational movement of the lens when the lens is pushed towards the implantation end.
Eagles et al. teaches in col. 4, lines 43-64 an injection support being adapted to perform the folding a single time by translational movement of the lens when the lens is pushed towards the implantation end, due to the injection support reducing in a cross-sectional area towards the direction of movement of the lens during delivery.
It would have been obvious to one of ordinary skill in the art at the time of invention to provide simple translational movement imparted to the lens to carry out folding, as taught by Eagles et al., to Butts et al. and Rohde, in order to minimize the forces applied to the device while enhancing folding of the lens during advancement of the piston (Id.).
	Regarding claim 18, Butts et al. and Rohde disclose the claimed invention, as discussed above, except for the injection support including an adapter sleeve forming a receiving space for the lens, the sleeve being adapted to carry and receive different models of lens, and to be mounted in a cylindrical end portion of the injection support.
Eagles et al. also teaches the injection support 14 (see Figures 11-12) includes an adapter sleeve 22 forming a receiving space for the lens, the sleeve being adapted to able to carry and receive different models of lens, and to be mounted in a cylindrical end portion of the injection support.
It would have been obvious to one of ordinary skill in the art at the time of invention to provide an adapter sleeve, as taught by Eagles et al., to Butts et al. and Rohde in order to provide a specialized shape to accommodate different lens shapes and sizes to facilitate delivery of different types of intraocular lenses (Id.).

Claims 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Butts et al. (U.S. Pat. No. 6,387,101) in view of Rohde (U.S. Pat. No. 3,938,658), as applied to claims 1 and 14 above, and further in view of Van Dyke (U.S. Pat. No. 6,413,236).
Regarding claims 13-15, Butts et al. and Rohde disclose the claimed invention, as discussed above, except for the injection device further comprises a means forming an axial stop preventing accidental extraction of the thruster piston out of the hollow cylindrical body, wherein the hollow cylindrical body is adapted to form the axial end stop preventing the untimely extraction of the thruster piston out of the hollow cylindrical body, wherein the injection device further comprises a seal adapted to be interposed between the axial end stop of the hollow cylindrical body and a sealing block of the thruster piston in an extreme retracted position in the hollow cylindrical body.
	Van Dyke teaches a means forming an axial stop 38 (see Figures 1-2) preventing accidental extraction of a thruster piston 60/64 out of the hollow cylindrical body 18, wherein the hollow cylindrical body is adapted to form the axial end stop preventing the untimely extraction of a thruster piston out of the hollow cylindrical body, wherein an injection device comprises a seal 34/36 (see Figure 2) adapted to be interposed between the axial end stop 38 of the hollow cylindrical body and a sealing block 64 of the thruster piston in an extreme retracted position in the hollow cylindrical body.
It would have been obvious to one of ordinary skill in the art at the time of invention to provide an axial stop, a seal, and sealing block as claimed, as taught by Van Dyke, to Butts et al. and Rohde in order to maintain an air tight and fluid tight seal when the piston is displaced into and out of the cylindrical body (see Van Dyke; col. 6, lines 8-15).

Claims 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Butts et al. (U.S. Pat. No. 6,387,101) in view of Rohde (U.S. Pat. No. 3,938,658), as applied to claim 11 above, and further in view of Figueroa et al. (U.S. Pat. No. 5,873,879).
Regarding claims 16-17, Butts et al. and Rohde disclose the claimed invention, as discussed above, except for wherein the injection device further is provided with unlockable means (wherein “unlockable means” invokes 112(f)) for locking the thruster piston in an extreme retracted position in the hollow cylindrical body, wherein the thruster piston comprises the unlockable means that comprises a maneuvering rod that is non-rotationally symmetrical, and the hollow cylindrical body has an axial end having a lumen that is non-rotationally symmetrical and having a conjugate shape of the maneuvering rod, and the rod is mounted so as to be rotated about its longitudinal axis between a locked position where it cannot enter the lumen and an unlocked position in which the rod can pass into the lumen.
	Figueroa et al. teaches an injection device having unlockable means (including plunger cross shaped cross section with main body 116 and flange 35, that matches the shape of inner passage 115/groove 34 defined by tubular unit 16; see Figures 1-4 and col. 5, lines 38-55), for locking a thruster piston (plunger 18) in an extreme retracted position in a hollow cylindrical body 16, wherein the thruster piston comprises the unlockable means that comprises a maneuvering rod that is non-rotationally symmetrical (see Figure 4; plunger cross shaped cross section with main body 116 and flange 35), and the hollow cylindrical body has an axial end having a lumen that is non-rotationally symmetrical and having a conjugate shape of the maneuvering rod (see col. 5, lines 38-55), and the rod is mounted so as to be rotated about its longitudinal axis between a locked position where it cannot enter the lumen and an unlocked position in which the rod can pass into the lumen (plunger 18 can be locked when not in the proper rotational orientation to move through the inner passage 115 of tubular unit 16, and then can be rotated to a matching orientation before entering and moving through inner passage 115 of tubular unit 16 to ensure proper placement of the plunger).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify Butts et al. and Rohde to have an unlockable means as claimed, as taught by Figueroa et al., in order to prevent inadvertent movement of the rod and to ensure passage of the rod when desired once it is in proper orientation (Id.). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-9, 11-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,751,649.
It is clear that the elements of the claims are encompassed within the patent claims:  Claims 1, 5, 7, 11 into claim 1 of the patent (where “the rigid flask” corresponds to the packaging and rigid vial holding the liquid solution), Claims 2 and 8 into claim 8 of the patent, Claim 3 and 9 into claim 2 of the patent, Claims 6 and 12 into claim 3 of the patent, Claim 13-15 into claims 1 and 4 of the patent, Claims 16-17 into claims 5-6 of the patent, and Claim 18 into claim 7 of the patent.  Therefore, the application claims are not patentably distinct from the patent claims.

Claims 4 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,751,649 in view of Butts et al. (U.S. Pat. No. 6,387,101).
Regarding claims 4 and 10, the patent claims encompass the limitations except for features that are merely obvious, including the injection support carried removably by a stopper closing the rigid vial.  Butts et al. teaches injection support 1018 is carried removably by a stopper 1186 closing a rigid vial 1182 (see Figure 41, col. 11, lines 45-48).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the patent claim to have the injection support carried removably by a stopper closing the rigid vial, as taught by Butts et al., in order to protect and preserve the lens prior to use of the device (Id.).  Therefore, the application claims are not patentably distinct from the patent claims.

Claims 1-3, 5-9, 11-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,577,140.
It is clear that the elements of the claims are encompassed within the patent claims:  Claims 1, 5, 7, 11 into claim 1 of the patent (where “the rigid flask” corresponds to the packaging and rigid vial holding the liquid solution), Claims 2 and 8 into claim 10 of the patent, Claim 3 and 9 into claim 2 of the patent, Claims 6 and 12 into claim 3 of the patent, Claim 13-15 into claims 4-6 of the patent, Claims 16-17 into claims 7-8 of the patent, and Claim 18 into claim 9 of the patent.  Therefore, the application claims are not patentably distinct from the patent claims.
Claims 4 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,577,140 in view of Butts et al. (U.S. Pat. No. 6,387,101).
Regarding claims 4 and 10, the patent claims encompass the limitations except for features that are merely obvious, including the injection support carried removably by a stopper closing the rigid vial.  Butts et al. teaches injection support 1018 is carried removably by a stopper 1186 closing a rigid vial 1182 (see Figure 41, col. 11, lines 45-48).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the patent claim to have the injection support carried removably by a stopper closing the rigid vial, as taught by Butts et al., in order to protect and preserve the lens prior to use of the device (Id.).  Therefore, the application claims are not patentably distinct from the patent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE D YABUT/Primary Examiner, Art Unit 3771